Defendant has,
pro se, filed a document in this Court entitled “Motion of Record *953on Bail Matter and For Overturning Judgment of Conviction” which we are articulating as a further motion for bail pending appeal.
Julius C. Michael-son, Attorney General, Judith Romney Wegner, Special Asst. Attorney General, for plaintiff. Martin Malinou, for defendant.
In order to attempt to bring some order out. of the chaos of this record, this case is remanded to the Superior Court for a hearing on motion for bail pending appeal. Quattrocchi v. Langlois, 100 R.I. 741, 219 A.2d 570 (1966), State v. Abbott and Freeman, 113 R.I. 430, 322 A.2d 33 (1974). After the Superior Court has resolved the issue of bail, the papers will be returned to this Court.
Furthermore, in accordance with our order of November 3, 1976, Martin Malinou Esq. is appointed to represent the defendant in the further prosecution of his appeal in this Court, and any hearings in Superior Court.
In his representation of the defendant, Mr. Malinou should be guided by the standards for defense counsel set forth in United States v. De Coster, 487 F.2d 1197 (D.C. Cir. 1973), i.e., he should confer with his client without delay and as often as necessary to elicit possible error in the trial of the defendant, he should discuss with the defendant potential strategies and tactical choices, he should promptly advise the defendant of his rights and take all steps necessary to preserve them, and he should conduct an investigation of the transcripts, exhibits, and record below to ascertain possible error. After all of this has been accomplished, and after adequate research, he will prepare and file a brief and orally argue it before us.